                                                             Case 4:20-cv-05309-PJH Document 3 Filed 08/03/20 Page 1 of 1

                                        
                                        
                                        
                                      
                                        
                                   
                                                                                         81,7('67$7(6',675,&7&2857
                                   
                                                                                     1257+(51',675,&72)&$/,)251,$
                                   
                                                                                                                    
                                      
                                            Colin
                                                 Scholl and Lisa Strawn,
                                                                                                                                     3:20-cv-5309
                                                                                                                            &DVH1R&
                                                                                                                           
                                                                                                                         &216(1725'(&/,1$7,21
                                                                               3ODLQWLII V                                 720$*,675$7(-8'*(
                                                       Y                                                                -85,6',&7,21
                                             
                                            Steven Mnuchin, et al.                                                          
                                                                                                                         
                                             
                                          'HIHQGDQW V 
                                                                                                                        
                                        




                                        
                                     INSTRUCTIONS: 3OHDVHLQGLFDWHEHORZE\FKHFNLQJoneRIWKHWZRER[HVZKHWKHU\RX LI\RXDUHWKHSDUW\ 
                                        RUWKHSDUW\\RXUHSUHVHQW LI\RXDUHDQDWWRUQH\LQWKHFDVH FKRRVH V WRFRQVHQWRUGHFOLQHPDJLVWUDWHMXGJH
                                     MXULVGLFWLRQLQWKLVPDWWHU6LJQWKLVIRUPEHORZ\RXUVHOHFWLRQ
                                        
1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
 8QLWHG6WDWHV'LVWULFW&RXUW




                                  
                                            ‫ ܆‬Consent to Magistrate Judge Jurisdiction
                                     
                                               ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,YROXQWDULO\consentWRKDYHD
                                     8QLWHG6WDWHVPDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHLQFOXGLQJWULDODQG
                                        HQWU\RIILQDOMXGJPHQW,XQGHUVWDQGWKDWDSSHDOIURPWKHMXGJPHQWVKDOOEHWDNHQGLUHFWO\WRWKH
                                     8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
                                        
                                  
                                                OR
                                     
                                            ✔ Decline Magistrate Judge Jurisdiction
                                            ‫܆‬
                                     
                                               ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,declineWRKDYHD8QLWHG6WDWHV
                                  
                                        PDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHDQG,KHUHE\UHTXHVWWKDWWKLVFDVH
                                     EHUHDVVLJQHGWRD8QLWHG6WDWHVGLVWULFWMXGJH
                                        
                                     
                                        '$7( BBBBBBBBBBBBBBBB
                                                  8/3/2020                                1$0(
                                                                                                   
                                                                                                  Kelly M. Dermody
                                  
                                                                                                 
                                                                                   &2816(/)25
                                                                                               Plaintiffs
                                                                                                          25³3526(´ 
                                                                                                                                
                                  
                                                                                                                              /s/ Kelly M. Dermody
                                                                                                                                          Signature
                                        
                                  

                                  
